EXHIBIT 10.1

OCCIDENTAL PETROLEUM CORPORATION

1996 RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED OCTOBER 11, 2007)

1.     Purpose. The purpose of the Occidental Petroleum Corporation 1996
Restricted Stock Plan for Non-Employee Directors (the "Plan") is to provide
ownership of Occidental Petroleum Corporation’s ("Occidental") Common Stock to
Non-Employee Directors in order to more closely align director and stockholder
interests, to provide a competitive compensation program for directors and to
enhance Occidental’s ability to attract and retain top-quality directors.

2.     Administration of the Plan.

(a)  Members of the Committee. The Plan shall be administered by the
Compensation Committee of the Board (the "Committee"). Members of the Committee
shall be appointed from time to time by the Board and shall serve at the
pleasure of the Board. Any Committee member may resign at any time upon written
notice to the Board.

(b)  Authority of the Committee. The Committee shall adopt such rules as it may
deem appropriate in order to carry out the purpose of the Plan. All questions of
interpretation, administration, and application of the Plan shall be determined
by a majority of the members of the Committee then in office, except that the
Committee may authorize any one or more of its members, or any officer of
Occidental, to execute and deliver documents on behalf of the Committee. The
determination of such majority shall be final and binding in all matters
relating to the Plan. Determinations made with respect to any individual
Non-Employee Director shall be made without participation by such Non-Employee
Director in such determination. No member of the Committee shall be liable for
any act done or omitted to be done by such member or by any other member of the
Committee in connection with the Plan, except for such member’s own willful
misconduct or as expressly provided by statute.

3.     Stock Reserved for the Plan. The number of shares of Common Stock
authorized for issuance under the Plan is 250,000, subject to adjustment
pursuant to Section 8 hereof. Shares of Common Stock delivered hereunder may be
Common Stock of original issuance or Common Stock held in treasury, or a
combination thereof.

4.     Awards of Restricted Stock.

(a)  Annual Awards. On the first business day following each annual meeting
commencing with the 1999 Annual Meeting, each Non-Employee Director who is then
a member of the Board shall be awarded two thousand five hundred (2,500) whole
shares of Restricted Stock.

(b)  Special Awards. On the first business day following each annual meeting,
each Non-Employee Director who is then serving as a Chairman of one or more
committees of the Board or as Lead Independent Director shall be awarded three
hundred (300) whole shares of Restricted Stock with respect to each such
position, in addition to any Award he or she may be granted pursuant to Section
4(a) above.

(c)  Interim Awards. If a Non-Employee Director is elected other than at an
annual meeting, then on the first business day following his or her election as
a member of the Board, such newly elected Non-Employee Director shall be awarded
the number of shares (rounded to the nearest whole share) of Restricted Stock
equal to two thousand five hundred (2,500) multiplied by a fraction, the
numerator of which is the number of regularly scheduled Board meetings remaining
between the date of his or her election and the next annual meeting and the
denominator of which is the number of regularly scheduled Board meetings between
the most recent annual meeting and the next annual meeting.

1

(d)  Effectiveness of Awards. Notwithstanding anything in this Plan to the
contrary, no Award made pursuant to the Plan or any amendment to the Plan shall
be effective prior to the requisite approval of the Plan or such amendment by
the stockholders of Occidental. In the event requisite stockholder approval is
not obtained, the Plan, and any Award thereunder, shall be null and void.

5.

Terms and Conditions of Awards. Restricted Stock awarded to a Non-Employee
Director under the Plan shall be subject to the following restrictions:

(a)  Until the earlier of the sixth anniversary of the date of grant, or the
date the Non-Employee Director who received the grant ceases to serve on the
Board for any reason, including as a result of death or Disability, (the
"Restriction Period"), any shares of Common Stock awarded under the Plan shall
not be sold, assigned, pledged, hypothecated or otherwise transferred or
encumbered. During the Restriction Period, the certificate representing such
shares of Common Stock shall contain a statement referring to the restrictions
contained in this Section 5(a) and such certificate shall be held by the
Company. Except as provided in Section 9, as soon as practicable after the lapse
of restrictions applicable to Restricted Stock, all shares of Restricted Stock
held by the Company for the benefit of a Non-Employee Director shall be given to
such Non-Employee Director, free and clear of any restrictions applicable
thereto during the Restriction Period.

(b)  Whenever cash dividends are paid by Occidental on outstanding Common Stock,
each Non-Employee Director will receive in cash all dividends paid on the
Restricted Stock then held by the Company for the benefit of such Non-Employee
Director on the record date for the dividend. Common Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions to the same extent as the
Restricted Stock with respect to which such Common Stock or other property has
been distributed.

(c)  Each Non-Employee Director hereunder may designate from time to time any
beneficiary or beneficiaries (who may be designated concurrently, contingently
or successively) to whom any shares of Restricted Stock and any cash amounts are
to be paid in case of the Non-Employee Director’s death before receipt of any
part or all of such Restricted Stock and cash. Each designation will revoke all
prior designations by the Non-Employee Director, shall be in a form prescribed
by the Committee, and will be effective only when filed by the Non-Employee
Director, in writing, with the Secretary of Occidental. Reference in the Plan to
a Non-Employee Director’s "beneficiary" at any date shall include such persons
designated as concurrent beneficiaries on the Non-Employee Director’s
beneficiary designation form then in effect. In the absence of any such
designation, any shares of Restricted Stock being held by the Company for the
benefit of such Non-Employee Director at the time of his or her death may, in
the sole discretion of the Committee, be paid to such Non-Employee Director’s
estate in a cash lump sum.

6.     Foreign Participants. In order to facilitate the making of an Award, the
Board may provide for such special terms for Awards to Non-Employee Directors
who are foreign nationals, as the Board may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the Board
may approve such supplements to, or amendments, restatements or alternative
versions of, the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of Occidental may
certify any such document as having been approved and adopted in the same manner
as the Plan; provided that, no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms

2

of the Plan, as then in effect, unless the Plan could have been amended to
eliminate the inconsistency without further approval by the stockholders of
Occidental.

7.     Change in Control. Upon the occurrence of a Change in Control, all
restrictions affecting Restricted Shares shall lapse and such shares shall be
delivered to each Non-Employee Director as soon as practicable thereafter;
provided that, the Committee may, in its sole discretion authorize the payment
of cash, in lieu of the issuance of such shares.

8.     Adjustments. The Board may make or provide for such adjustments in the
number of shares of Restricted Stock awarded under the Plan, as the Board may in
good faith determine to be required in order to prevent dilution or expansion of
the rights of Non-Employee Directors that otherwise would result from (i) any
stock dividend, stock split, combination of shares recapitalization or other
change in the capital structure of the Company or (ii) any merger,
consolidation, spin-off, spin-out, split-off, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of warrants or
other rights to purchase securities or any other corporate transaction or event
having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Board may provide in substitution for any or all
outstanding Restricted Stock Awards under the Plan such alternative
consideration as it may in good faith determine to be appropriate under the
circumstances and may require the surrender of all Awards so replaced. Moreover,
the Board may, on or after the date of any Award, provide in the agreement
evidencing such Award that the Non-Employee Director may elect to receive an
equivalent Award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having similar effect, or the Board
may provide that the Non-Employee Director will automatically be entitled to
receive such an equivalent Award. The Board may also provide for such
adjustments in the maximum number of shares of Common Stock specified in Section
3 as the Board, in good faith, determines to be appropriate in order to reflect
any transaction or event described in this Section 8.

9.     Withholding. Occidental shall defer making payments or deliveries under
the Plan until satisfactory arrangements have been made for the payment of any
federal, state, local or foreign taxes (whether or not required to be withheld)
with respect to such payment or delivery. At the discretion of the Committee,
any such arrangements may without limitation include relinquishment of a portion
of any such payment or benefit or the surrender of outstanding Common Stock, and
any agreement pertaining to an Award may make such relinquishment the mandatory
form of satisfying such taxes. The Committee may also make similar arrangements
with respect to the payment of any taxes with respect to which withholding is
not required.

10.   Rights of Non-Employee Directors.

(a)  Retention as Non-Employee Director. Nothing contained in the Plan or with
respect to any Award shall interfere with or limit in any way the right of the
stockholders of Occidental to remove any Non-Employee Director from the Board,
nor confer upon any Non-Employee Director any right to continue in the service
of Occidental as a Non-Employee Director.

(b)  Nontransferability. No right or interest of any Non-Employee Director in
any Award shall be assignable or transferable during the Restriction Period,
either voluntarily or involuntarily, or subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy. In the event of a Non-Employee
Director’s death, a Non-Employee Director’s rights and interests in his or her
Award shall be transferable by testamentary will or the laws of descent and
distribution. If in the opinion of the Committee a person entitled to payments
or to exercise rights with respect to the Plan is disabled from caring for his
or her affairs because of mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such

3

person’s guardian, conservator or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status.

(c)  Except to the extent restricted under the terms of an agreement evidencing
a grant of Restricted Stock, a Non-Employee Director awarded such stock shall
have all of the rights of a stockholder, including, without limitation, the
right to vote Restricted Stock and the right to receive dividends thereon.

11.

Amendment; Termination. The Board may at any time and from time to time alter,
amend, suspend or terminate the Plan in whole or in part; provided that, no
amendment which requires stockholder approval shall be effective unless the same
shall be approved by the stockholders of Occidental entitled to vote thereon.
Stockholder approval shall be required for any amendment to the Plan that would
(a) materially increase the benefits accruing to participants under the Plan,
(b) materially increase the number of securities which may be issued under the
Plan, or (c) materially modify the requirements as to eligibility for
participation in the Plan. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Non-Employee Director, without such
Non-Employee Director’s consent.”

12.   General Restrictions.

(a)  Regulations and Offer Approvals. The obligation of Occidental to deliver
Common Stock with respect to any Award under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

(b)  Each Award granted under the Plan is subject to the requirement that, if at
any time the Committee determines, in its absolute discretion, that the listing,
registration or qualification of Common Stock issuable pursuant to the Plan is
required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, such Award or the issuance
of Common Stock, no such Award or payment shall be made or Common Stock issued,
in whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Committee. Nothing herein shall be deemed to require Occidental to apply for
or to obtain such listing, registration or qualification.

(c)  In the event that the disposition of Common Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Common
Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and Occidental may require any
Non-Employee Director to whom Common Stock is granted, as a condition of
receiving such Common Stock, to give written assurances in substance and form
satisfactory to Occidental and its counsel to the effect that such person is
acquiring the Common Stock for his or her own account and not with any present
intention of selling or otherwise distributing the same, and to such other
effects as Occidental deems necessary or appropriate in order to comply with
federal and applicable state securities laws.

13.   Governing Law. The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.

14.   Plan Interpretation. The Plan is intended to comply with Rule 16b-3 and
shall be construed to so comply.

15.   Headings. The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Plan.

4

16.   Term of Plan. This Plan shall become effective on the Effective Date, and
shall remain in effect for ten (10) years from such date, unless sooner
terminated by the Board.

17.   Definitions. For purposes of the Plan, the following terms shall have the
following meanings:

(a)  "Award" means any award of Restricted Stock under the Plan.

(b)  "Board" means the Board of Directors of Occidental.

(c)  "Change in Control" means a change in control of Occidental, which shall be
deemed to have occurred if:

(i)        any "person," as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of Occidental or any company owned,
directly or indirectly, by the stockholders of Occidental in substantially the
same proportions as their ownership of the Common Stock of Occidental), is or
becomes, after the Effective Date of the Plan, the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Occidental (not including in the securities beneficially owned by
such person any securities acquired directly from Occidental or its affiliates)
representing 50 percent (50%) or more of the combined voting power of
Occidental’s then-outstanding securities; or

(ii)      during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with Occidental to effect a
transaction described in clause (i), (iii), or (iv) of this definition) whose
election by the Board or nomination for election by Occidental’s stockholders
was approved by a vote of at least two thirds (2/3) of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

(iii)    the stockholders of Occidental approve a merger or consolidation of
Occidental with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of Occidental outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under any employee benefit plan of Occidental, at least 50
percent of the combined voting power of the voting securities of Occidental or
such surviving entity outstanding immediately after such merger or consolidation
or (B) a merger or consolidation effected to implement a recapitalization of
Occidental (or similar transaction) in which no person acquires more than 50
percent (50%) of the combined voting power of Occidental’s then-outstanding
securities; or

(iv)   the stockholders of Occidental approve a plan of complete liquidation of
Occidental or an agreement for the sale or disposition of all or substantially
all of Occidental’s assets; provided that, prior to the occurrence of any of the
events described in clauses (i) through (iii) above, the Board may determine
that such an event shall not constitute a Change of Control for purposes of the
Plan.

(d)  "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(e)  "Common Stock" means shares of the common stock, par value $.20 per share,
of Occidental.

(f)  "Company" means Occidental Petroleum Corporation and its subsidiaries,
collectively.

5

(g)  “Disability” means permanent and total disability as defined in Section
22(e)(3) of the Code.

(h)  "Effective Date" means April 26, 1996 or the date of approval of the Plan
by the stockholders of Occidental, whichever comes first.

(i)  "Exchange Act" means the Securities Exchange Act of 1934, as now or
hereafter construed, interpreted and applied by regulations, rulings and cases.

(j)  "Fair Market Value" means the per share fair market value of Common Stock
as determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee in good
faith, the per share Fair Market Value of Common Stock as of a particular date
shall mean (i) the closing sales price per share of Common Stock on the national
securities exchange on which the Common Stock is principally traded, for the
last preceding date on which there was a sale of such Common Stock on such
exchange, or (ii) if the shares of Common Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Common Stock in such over-the-counter market for the last preceding
date on which there was a sale of such Common Stock in such market, or (iii) if
the shares of Common Stock are not then listed on a national securities exchange
or traded in an over-the-counter market, such value as the Committee, in its
sole discretion, shall determine.

(k)  "Non-Employee Director" means a member of the Board who is neither an
officer nor employee of the Company.

(l)  "Plan" means this Occidental Petroleum Corporation 1996 Restricted Stock
Plan For Non-Employee Directors.

(m)  "Restriction Period" means, in respect of Restricted Stock, the period
referenced in Section 5(a).

(n)  "Restricted Stock" means a grant of shares of Common Stock, which shares
are subject to the restrictions on transfer described in Section 5(a).

(o)   "Rule 16b-3" means Rule 16b-3, as promulgated and amended from time to
time by the Securities and Exchange Commission under the Exchange Act, or any
successor rule to the same effect.

6